ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 2/16/2022, in pages 9-11, with respect to Claims 1 and 18-19 have been fully considered and are persuasive.  
Amendment to Claims 1, 18 and 19 overcomes 103 rejections. 
Amendment to claim 14 overcomes 101 rejection.
Amendment to claim 18 overcomes 112(b) rejection.
Cancellation of claims 5 and 20 has been acknowledged.
Addition of new claims 21 and 22 has been acknowledged.
Allowable Subject Matter
Claims 1-4, 6-19 and 21-22 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determine an elevation of each reflected chirp based on slant ranges of reflected chirps in the frequency domain and topographical slope information of the target slope, including known slopes of the target slope at the determined azimuth of each reflected chirp”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-4 and 6-17 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-4 and 6-17 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 18, none of the prior art of record either taken alone or in combination discloses the claimed “determining an elevation of each reflected chirp based at least in part on slant ranges of reflected chirps in the frequency domain, topographical information identifying a slope of the target mountainside at the determined azimuth, and the determined range”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 21-22 depends ultimately from allowable, independent claim 18, so each of dependent claims 21-22 is allowable for, at least, the reasons for which independent claim 18 is allowable. 
As for independent claim 19, none of the prior art of record either taken alone or in combination discloses the claimed “an elevation determination subsystem to determine an elevation of each reflected chirp based at least in part on slant ranges of reflected chirps in the frequency domain and a slope of the target region at the determined azimuth”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.
The closest prior art is found to be:

Sentelle et al. (US 2015/0301167 A1) describes antennas 155 for transmitting a stepped-frequency radio frequency signal (an “RF signal”) to detect moving entities; paragraph 107: various implementations utilize a stepped-frequency pulse (paragraph 88); use multiple antennas for detection to enable more specific determination as to the location of an object (or entity)…using multiple antennas spaced at known distances and positioned to receive signals in a similar direction can enable a more accurate two or three dimensional identification of an entity…processing the measurements from two or more antennas, separated in a horizontal direction may be conducted to provide an estimate of azimuth angle-of-arrival…elevation angle-of-arrival estimation may be provided by processing measurements from two or more antennas that are separated in a vertical direction (paragraph 107); determine the azimuth angle-of-arrival of the reflected portions of the signal…determine the elevation angle-of-arrival…uses azimuth and elevation interferometry of the data to determine the physical location of the moving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648